Title: To James Madison from Thomas Jefferson, 8 May 1807
From: Jefferson, Thomas
To: Madison, James



Monticello May 8. 07.

I return you Monroe’s letter of Mar. 5.  As the explosion in the British ministry took place about the 15th. I hope we shall be spared the additional embarrasment of his convention.  I inclose you a letter of Michl. Jones for circulation & to rest with the Atty. Genl.  It contains new instances of Burr’s enlistments.  I recieved this from Mr. Gallatin, so you can hand it to Genl. Dearborn direct.  I expect to leave this on the 13th. but there is a possible occurrence which may prevent it till the 19th. which however is not probable.  Accept affectionate salutations.
